Title: From George Washington to a Board of General Officers, 20 May 1779
From: Washington, George
To: Board of General Officers



Gentlemen
Head Qrs [Middlebrook] May 20th 1779

I have the Honor to transmit you such papers respecting the rank & Arrangement of the Maryland Officers, as concern the points meant to be referred by Yesterday’s Orders to Your consideration. After Your report and Arrangement on the 13th of April (No. 6 & 7)—the matters unfinished by you were submitted to a Committee of Field-Officers in that line. The papers No. 1 & 2 contain their Report & arrangement—& No. 4 their reasons more at large in Answer to My Letter No. 3 for some few alterations in the line of Captains as arranged by you.
You will perceive that the Committee have added to their list, the only one that requires your attention, and given those so added—precedence of some arranged by you. The Instances in which they have done it, are No. 24 John Smith over John Hawkins; This they found on the Nonacceptance of a Commission by a Capn Chew.


over Oldham
 
 


No.
26
John Morris



27
Lilburn Williams



28
Henry Gaither



29
Richard Grace



over Ghisenlin
 
 



31
Edward prawl



32
Walker Muse


The promotions of the above Gentn over Oldham & Ghiselin respectively the Committee found on vacancies that happened between their appointments as Lieutenants and those of Oldham & Ghiselin, as Captains which did not take place on a general arrangemt nor till some time after. The Two Latter do not appear by the Genl Roster of rank No. 5—dated the 1st of April 1777—to have been appointed Captains—and it would seem from the dates affixed to their Commissions in both arrangements (the same in this respect) that they obtained Captaincies by special appointments—after the vacancies to which the Others are reported to have had a right and after the General arrangement. I have the Honor to be with great respect & esteem Gentn
G.W.
P.S. You’l be pleased to return all the papers with your report as soon as you have finished.
